Citation Nr: 0736801	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left ankle fracture with traumatic arthritis, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1985 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
White River Junction, Vermont, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The evaluation for the veteran's left ankle disability was 
increased from 20 percent to 30 percent during the course of 
this appeal.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the veteran's claim remains on appeal to 
the Board. 

The veteran appeared at a hearing before the undersigned at 
the RO in September 2007.  A transcript of the hearing is in 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the September 2007 hearing, the veteran testified that his 
ankle disability had increased in severity since his most 
recent VA examination, which had been conducted in December 
2003.  

When a veteran reports that a disability is worse since the 
last examination, VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Therefore, 
the Board finds that the veteran should be scheduled for a 
new VA orthopedic examination of his left ankle disability. 

In addition, the veteran testified that he was receiving 
ongoing treatment for his left ankle disability from VA.  The 
most recent medical records contained in the claims folder 
are dated 2003.  The Board finds that the additional VA 
treatment records should be obtained and associated with the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
VA outpatient treatment for a left ankle 
disability since 2003.  His testimony 
indicates that this treatment takes place 
at the VA outpatient clinic at Fort Ethan 
Allen in Colchester, Vermont.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected left ankle disability.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
with the examination.  The examiner 
should note the range of motion of the 
veteran's left ankle in degrees.

The examiner should determine whether the 
left ankle disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also opine as to 
whether the veteran's disability is such 
that he would be equally well served by 
an amputation at the left ankle with a 
suitable prosthesis in place, i.e. 
whether there is loss of use of the left 
foot.  The examiner should also express 
an opinion as to the overall severity of 
the disability.

3.  If any benefit sought on appeal, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

